Case: 2:20-cv-04843-SDM-CMV Doc #: 16 Filed: 01/28/21 Page: 1 of 7 PAGEID #: 85




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


GARY TIPTON,                                   :     CASE NO.: 20cv-4843

                                               :     JUDGE MORRISON
                    Plaintiff,
                                               :     MAGISTRATE VASCURA
      v.
                                               :
OHIO HEALTH GRADY MEMORIAL
HOSPITAL, et al.,
                                               :
                    Defendants.

                                 OPINION AND ORDER

      This matter is before the Court for consideration of an Order and Report and

Recommendation (R&R) issued by the Magistrate Judge on November 13, 2020.

(ECF No. 11). In key part, the R&R recommends full dismissal of this action under

28 U.S.C. § § 1915(e)(2)(b) and 1915A(b) for failure to state a claim upon which

relief may be granted. Id. at 1. Pro se Plaintiff Gary Tipton, an Ohio inmate, objects.

(ECF No. 14.).

                                   BACKGROUND

      The R&R correctly set forth an overview of this action as follows:

                     According to Plaintiff’s Complaint, on January 25,
             2020, he was taken to Ohio Health Grady Memorial
             Hospital following a suicide attempt. The attempt was his
             second in sixteen hours, and the hospital the third he had
             visited. Plaintiff was placed into a safe room with prison
             officials. Dr. Jane Doe and Nurse Jane Doe were then
             briefed on the situation. Dr. Jane Doe proceeded to
             examine Plaintiff and stated that she would be ordering

                                           1
Case: 2:20-cv-04843-SDM-CMV Doc #: 16 Filed: 01/28/21 Page: 2 of 7 PAGEID #: 86




             an X Ray and sending Plaintiff back to Ohio State
             Hospital. Plaintiff cautioned Dr. Jane Doe that his
             previous X Rays had failed to locate the razor blades. Dr.
             Jane Doe then stated that she would be discharging
             Plaintiff, to which he objected. Dr. Jane Doe located the
             foreign object in Plaintiff’s abdomen, and, using a
             hemostat, attempted to remove it. Dr. Jane Doe was
             unable to remove it. According to Plaintiff, Dr. Jane Doe
             then gave him the hemostats and stated that he could
             remove it himself. Plaintiff then attempted to remove the
             object.
                     Plaintiff names Dr. Jane Doe and Nurse Jane Doe
             as defendants in their individual capacities and has
             named Ohio Health Grady Memorial Hospital as a
             defendant[] in its official capacity. Plaintiff seeks both
             punitive and compensatory damages for the staff’s alleged
             “reckless or callous indifference to [Plaintiff’s] rights.” He
             also seeks damages for his “pain and suffering.”

(ECF No. 11 at 3.) The R&R concluded that dismissal was proper for two reasons.

First, if Mr. Tipton’s Complaint was construed as one under 42 U.S.C. § 1983, the

Complaint failed to “plausibly plead any allegations upon which this Court could

rely to conclude that Defendants engaged in state action” because private hospitals

and their employees are not typically considered state actors under the statute. Id.

at 6. Second, to the extent that the Complaint alternatively intended to assert state

law medical malpractice claims, 28 U.S.C. § 1332(a) was not satisfied as the parties

were not diverse. Id. at 6-7. Thus, the R&R recommended dismissing any state law

malpractice claim without prejudice and holding Mr. Tipton’s Motion to Appoint

Counsel Moot. Id. at 7. The R&R also recommended granting Mr. Tipton’s Motion

for Leave to Proceed in forma pauperis under 28 U.S.C. § § 1915(a)(1) and (2). Id. at

2.




                                           2
Case: 2:20-cv-04843-SDM-CMV Doc #: 16 Filed: 01/28/21 Page: 3 of 7 PAGEID #: 87




                             STANDARD OF REVIEW

      The federal in forma pauperis statute, 28 U.S.C. § 1915, “is designed to

ensure that indigent litigants have meaningful access to the federal courts.” Neitzke

v. Williams, 490 U.S. 319, 324 (1989) (citation omitted). Because a nonpaying

litigant “lacks an economic incentive to refrain from filing frivolous, malicious, or

repetitive lawsuits,” 28 U.S.C. § 1915(e) provides in pertinent part:

             (2) Notwithstanding any filing fee, or any portion thereof,
             that may have been paid, the court shall dismiss the case
             at any time if the court determines that—

                    (A) The allegation of poverty is untrue; or

                    (B) The action or appeal—

                           (i) is frivolous or malicious;

                           (ii) fails to state a claim on which relief may
                           be granted; or

                           (iii) seeks monetary relief against a
                           defendant who is immune from such relief.


28 U.S.C. § 1915(e)(2). Similarly, 28 U.S.C. § 1915A requires courts to screen

complaints to “identify cognizable claims or dismiss the complaint, or any portion of

the complaint, if the complaint—is frivolous, malicious, or fails to state a claim upon

which relief may be granted.”

      The same “dismissal standard articulated in Iqbal and Twombly governs

dismissals for failure to state a claim under [28 U.S.C. § 1915(e)(2) and 28 U.S.C. §

1915A] because the relevant statutory language tracks the language of Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470-471 (6th Cir. 2010). Thus, the Court


                                            3
Case: 2:20-cv-04843-SDM-CMV Doc #: 16 Filed: 01/28/21 Page: 4 of 7 PAGEID #: 88




must construe the complaint in the light most favorable to the plaintiff and

determine whether the factual allegations present a plausible claim. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). See also Ashcroft v. Iqbal, 556 U.S. 662

(2009) (clarifying the plausibility standard articulated in Twombly).

      “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. Although a plaintiff’s complaint need

not contain “detailed” factual allegations, its “[f]actual allegations must be enough

to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true.” Twombly, 550 U.S. at 555. In other words, a

complaint is not sufficient if it “tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

However, “[p]ro se complaints are to be held ‘to less stringent standards than formal

pleadings drafted by lawyers,’ and should therefore be construed liberally.” Garrett

v. Belmont County Sheriff’s Dep’t, 374 Fed. Appx. 612, 614 (6th Cir. 2010) (quoting

Haines v. Kerner, 404 U.S. 519, 520 (1972)).

                                      ANALYSIS

      Plaintiff’s Objection takes issue only with the R&R’s dismissal

recommendation. He clarifies that his Complaint is meant to assert a claim under

the Emergency Medical Treatment and Active Labor Act (EMTALA), 42 U.S.C. §

1395dd as well as an Eighth Amendment claim pursuant to § 1983. (ECF No. 14 at

1-3.) As to the former, the act “places obligations of screening and stabilization



                                            4
Case: 2:20-cv-04843-SDM-CMV Doc #: 16 Filed: 01/28/21 Page: 5 of 7 PAGEID #: 89




upon hospitals and emergency rooms that receive patients suffering from an

‘emergency medical condition.’” Roberts v. Galen of Va., Inc., 525 U.S. 249, 250

(1999). If an individual requests examination or treatment at a hospital emergency

department, “the hospital must provide for an appropriate medical screening

examination within the capability of the hospital’s emergency department.” 42

U.S.C. § 1395dd(a). If the hospital determines that the individual indeed suffers

from such an emergency medical condition, it then must provide either “such

treatment as may be required to stabilize the medical condition,” or must provide

“for transfer of the individual to another medical facility.” 42 U.S.C. §

1395dd(b)(1)(A) and (B).

      Mr. Tipton’s Objection states that the Defendants committed medical

malpractice by failing to medicate and stabilize him before authorizing his release

in violation of the EMTALA. (ECF No. 14 at 2-5). But an EMTALA claim is “not a

substitute for [a] state law [medical] malpractice action[], and [EMTALA] was not

intended to guarantee proper diagnosis or to provide a federal remedy for

misdiagnosis or medical negligence.” Estate of Taylor v. Paul B. Hall Reg'l Med.

Ctr., No. 98-5052, 1999 U.S. App. LEXIS 16761, at *8 (6th Cir. July 15, 1999). His

Objection to the R&R’s dismissal of his medical malpractice claims is

OVERRULED and those claims are DISMISSED.

      The Complaint makes no mention of the EMTALA or any federal act that

would establish federal question jurisdiction. A liberal construction of Mr. Tipton’s

Objection results in the Court construing the Objection as a Motion for Leave to



                                           5
Case: 2:20-cv-04843-SDM-CMV Doc #: 16 Filed: 01/28/21 Page: 6 of 7 PAGEID #: 90




Amend his Complaint to assert an EMTALA claim against the Defendants. The

EMTALA does not authorize a private right of action against individuals.

Bruce v. Great Britain, No. 18-6149, 2020 U.S. App. LEXIS 8805, at *4 (6th Cir.

Mar. 19, 2020) (citing Moses v. Providence Hosp. & Med. Ctrs., Inc., 561 F.3d 573,

587 (6th Cir. 2009)). But the act does permit a cause of action against hospitals.

Moses, 561 F.3d at 587 (6th Cir. 2009). Consequently, the Court GRANTS Mr.

Tipton leave to amend his Complaint only to assert an EMTALA claim against

Defendant OhioHealth Grady Memorial Hospital only. Mr. Tipton shall file

his Amended Complaint within twenty-one days of this Opinion and Order.

FAILURE TO TIMELY FILE THE AMENDED COMPLAINT WILL RESULT

IN THE DISMISSAL OF THIS CASE.

      Mr. Tipton’s Objection establishes that dismissal of his § 1983 claim is

proper. Mr. Tipton states that the Defendants, a private hospital and its employees,

violated his Eighth Amendment rights by failing to perform necessary tests and by

releasing him before he was stable. (ECF No. 14 at 5.) But as the Magistrate Judge

correctly held, § 1983 requires a state actor and neither a private hospital nor its

employees are state actors. (ECF No. 11 at 6)(citing cases). The Court thus

ADOPTS the R&R’s dismissal of his § 1983 claim and OVERRULES Mr. Tipton’s

Objection as to same.

                                   CONCLUSION

      The Court ADOPTS the R&R’s recommendation that Mr. Tipton be granted

IFP status.



                                           6
Case: 2:20-cv-04843-SDM-CMV Doc #: 16 Filed: 01/28/21 Page: 7 of 7 PAGEID #: 91




      The Court OVERRULES Mr. Tipton’s Objection to the R&R’s determination

that dismissal of his § 1983 and medical malpractice counts was proper. The Court

ADOPTS the R&R’s recommendation to dismiss the §1983 count and the medical

malpractice counts. Mr. Tipton’s § 1983 claim and his medical malpractice claims

are DISMISSED.

      The Court GRANTS Mr. Tipton’s Motion for Leave to Amend his Complaint

only to assert an EMTALA claim against Grady Memorial. Mr. Tipton shall

file an Amended Complaint within twenty-one days of this Opinion &

Order. IF MR. TIPTON FAILS TO TIMELY FILE HIS AMENDED

COMPLAINT, THE COURT WILL DISMISS THIS CASE IN ITS ENTIRETY.

      Without objection, the Court ADOPTS the R&R’s recommendation that Mr.

Tipton’s Motions to Appoint Counsel are MOOT. (ECF No. 11 at 7.) Mr. Tipton may

re-file a Motion to Appoint Counsel if appropriate in light of this Opinion and Order.

      Mr. Tipton’s Objection (ECF No. 14) is OVERRULED.

      The R&R (ECF No. 11) is ADOPTED in full.

      IT IS SO ORDERED.

                                       s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE




                                          7
